Exhibit 10.2

 

[CONFORMED AS EXECUTED]

 

DSB ASSUMPTION AGREEMENT

 

DSB ASSUMPTION AGREEMENT (the “Agreement”) dated as of April 18, 2006, by Arch
Insurance Company (Europe) Limited, a private company limited by shares
incorporated under the laws of England and Wales (the “Applicable Borrower”).
Unless otherwise defined herein, capitalized terms used herein and defined in
the Credit Agreement referred to below are used herein as so defined.

 

W I T N E S S E T H :

 

WHEREAS, Arch Capital Group Ltd. (the “Parent Borrower”), Arch Capital Group
(U.S.) Inc., various Designated Subsidiary Borrowers from time to time party
thereto, the Lenders from time to time party thereto, and JPMorgan Chase Bank,
N.A., as Administrative Agent, have entered into a Amended and Restated Credit
Agreement dated as of November 29, 2005 (as amended, restated, supplemented or
modified from time to time through the date hereof, the “Credit Agreement”);

 

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Parent Borrower
may designate one or more Persons as a Designated Subsidiary Borrower from time
to time; and

 

WHEREAS, the Parent Borrower desires to designate the Applicable Borrower as a
Designated Subsidiary Borrower for purposes of the Credit Agreement;

 

WHEREAS, the Applicable Borrower desires to execute and deliver this Agreement
in order to become a party to the Credit Agreement as a Designated Subsidiary
Borrower and a party to the Security Agreement and the Account Control
Agreement, respectively, as a Grantor;

 

NOW, THEREFORE, IT IS AGREED:

 

1.                                       Assumption. By executing and delivering
this Agreement, the Applicable Borrower hereby becomes a party to (i) the Credit
Agreement as a “Designated Subsidiary Borrower” thereunder, and hereby expressly
assumes all obligations and liabilities applicable to it as a “Designated
Subsidiary Borrower” thereunder, (ii) the Security Agreement, as a “Grantor”
thereunder, and hereby expressly assumes all obligations and liabilities
applicable to it as a “Grantor” thereunder and (iii) the Account Control
Agreement, as a “Grantor” thereunder, and hereby expressly assumes all
obligations and liabilities applicable to it as a “Grantor” thereunder.

 

2.                                       Representations, Warranties and
Agreements.  (a) In order to induce the Lenders to issue Letters of Credit (or
increase the Stated Amount thereof) as provided in the Credit Agreement, the
Applicable Borrower hereby makes the following representations and warranties
to, and agreements with, the Lenders, all of which shall survive the execution
and delivery of this Agreement and the issuance of Letters of Credit for the
account of the Applicable Borrower:

 

--------------------------------------------------------------------------------


 

(i)  The execution, delivery and performance by the Applicable Borrower of this
Agreement and the other Credit Documents (i) are within the Applicable
Borrower’s corporate powers, (ii) have been duly authorized by all necessary
corporate or other action, (iii) require no action by or in respect of, or
filing with, any governmental body, agency or official, (iv) do not contravene,
or constitute a default under, any provision of applicable law or regulation or
of the certificate of incorporation or by-laws or other organizational documents
of the Applicable Borrower or of any agreement, judgment, injunction, order,
decree or other instrument binding upon the Applicable Borrower or any of its
Subsidiaries, and (v) do not result in the creation or imposition of any Lien on
any asset of the Applicable Borrower or any of its Subsidiaries (other than
Liens in favor of the Administrative Agent and the Lenders).

 

(ii)  This Agreement and each other Credit Document constitutes valid and
binding obligations of the Applicable Borrower enforceable in accordance with
their terms, provided that the enforceability hereof and thereof is subject in
each case to general principles of equity and to bankruptcy, insolvency and
similar laws affecting the enforcement of creditors’ rights generally.

 

(iii) All factual information (taken as a whole) heretofore or contemporaneously
furnished by the Applicable Borrower or any of its Subsidiaries to the
Administrative Agent or any Lender in writing (including, without limitation,
all information contained in the Credit Documents) for purposes of or in
connection with this Agreement or any transaction contemplated herein is, and
all other factual information (taken as a whole with all other such information
theretofore or contemporaneously furnished) hereafter furnished by any such
Persons in writing to the Administrative Agent will be, true and accurate in all
material respects on the date as of which such information is dated and not
incomplete by omitting to state any material fact necessary to make such
information (taken as a whole with all other such information theretofore or
contemporaneously furnished and all filings by the Parent Borrower or the
Applicable Borrower, if any, with the Securities and Exchange Commission) not
misleading at such time in light of the circumstances under which such
information was provided; provided that, with respect to projections the
Applicable Borrower represents only that the projections contained in such
materials are based on good faith estimates and assumptions believed by the
Applicable Borrower to be reasonable and attainable at the time made, it being
recognized by the Lenders that such projections as to future events are not to
be viewed as facts and are subject to significant uncertainties and
contingencies many of which are beyond the Applicable Borrower’s control and
that actual results during the period or periods covered by any such projections
may differ from the projected results.

 

(iv) The Applicable Borrower is not subject to any bankruptcy or insolvency
proceeding of the type referred to in Section 8.05 of the Credit Agreement.

 

(b) The Applicable Borrower hereby makes and undertakes, as the case may be,
each representation and warranty as (i) a Borrower pursuant to Article IV of the
Credit Agreement, (ii) a Grantor pursuant to Section 3 of the Security Agreement
and (iii) a Grantor pursuant to Section 8 of the Account Control Agreement, in
each case as of the date hereof

 

2

--------------------------------------------------------------------------------


 

(except to the extent any such representation or warranty relates solely to an
earlier date in which case such representation and warranty is made as of such
earlier date).

 

2.                                       Collateral Accounts; Financing
Statements. By executing and delivering this Agreement, the Applicable Borrower
hereby agrees to:

 

(i)                                     establish and maintain with the
Custodian (as defined in the Security Agreement) or an Affiliate thereof, a
Deposit Account (as defined in the Security Agreement) and a Securities Account
(as defined in the Security Agreement), each of which shall at all times be
subject to the Account Control Agreement;

 

(ii)                                  authorize the Collateral Agent (as defined
in the Security Agreement) to file such financing statements, in form and
substance acceptable to the Collateral Agent, as the Collateral Agent may deem
necessary or desirable in the opinion of the Collateral Agent to establish and
maintain a valid, enforceable, first priority perfected security interest in the
Collateral (as defined in the Security Agreement) owned by such Applicable
Borrower; and

 

2.                                       Counterparts. This Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument.

 

3.                                       GOVERNING LAW. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.

 

 

ARCH INSURANCE COMPANY (EUROPE)
LIMITED

 

 

 

 

 

By

/s/ Paul Robotham

 

 

 

Title: Chief Financial Officer

 

 

ACKNOWLEDGED:

 

 

 

ARCH CAPITAL GROUP LTD.

 

 

 

 

 

By

/s/ John Vollaro

 

 

 

Title: Executive Vice President &

 

 

 

Chief Financial Officer

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

By

/s/ Helen L. Newcomb

 

 

 

Title: Managing Director

 

 

--------------------------------------------------------------------------------